Citation Nr: 9925294	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  95-35 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher (compensable) rating for service-
connected bilateral hearing loss.


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1974 to August 
1994.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1995 RO decision which, in pertinent part, 
granted service connection and a 0 percent rating for 
bilateral hearing loss with tinnitus; the veteran appealed 
for a higher rating.  In a February 1997 decision, the RO 
assigned a separate 10 percent rating for tinnitus (the 
maximum rating for this disability), and confirmed and 
continued the noncompensable rating for bilateral hearing 
loss.

During the course of this appeal, in the June 1995 decision, 
the RO granted service connection and a 0 percent rating for 
residuals of a nasal fracture; the veteran appealed for a 
higher rating.  In a March 1999 rating decision, the RO 
assigned a 10 percent rating for this disability.  By a 
statement dated in May 1999, the veteran indicated that he 
was satisfied with the rating assigned for residuals of a 
nasal fracture, and accordingly this issue is withdrawn and 
will not be addressed by the Board.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.204 (1998).

Thus the only matter now before the Board is entitlement to a 
higher rating for bilateral hearing loss.


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
currently manifested by auditory acuity level I in the right 
ear, and auditory acuity level I in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.85, Code 6100 (1998 and as revised effective June 
10, 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from 
August 1974 to August 1994.  A review of his service medical 
records shows that he had bilateral hearing loss during 
service.

At a February 1995 VA examination, the veteran complained of 
bilateral hearing loss and tinnitus, and said he had 
difficulty understanding conversation when he was listening 
to a soft-spoken person or when background noise was present.  
An audiometric evaluation revealed pure tone thresholds of 
15, 15, 45, and 55 (for an average of 33) decibels in the 
right ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively, and 15, 15, 55, and 65 decibels in the left ear 
(for an average of 38).  His Maryland speech recognition 
score was 100 percent correct in the right ear, and 100 
percent correct in the left ear.  The diagnosis was moderate 
high frequency sensorineural hearing loss bilaterally.

In a June 1995 decision, the RO established service 
connection for bilateral hearing loss with tinnitus, with a 0 
percent rating.

By statements dated in July and August 1995, the veteran 
stated that at work he had to ask customers to speak up or 
repeat themselves.  He noted that although the audiometric 
testing showed he could clearly understand spoken words, that 
was only under ideal circumstances, in a hearing booth, not 
in a real-world setting.

In a February 1997 decision, the RO assigned a separate 10 
percent rating for tinnitus, and confirmed and continued the 
noncompensable rating for bilateral hearing loss.

At an April 1997 VA examination, the veteran complained of 
tinnitus and a progressive bilateral decrease in hearing 
sensitivity.  An audiometric evaluation revealed pure tone 
thresholds of 20, 20, 55, 60 (for an average of 39) decibels 
in the right ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively, and 15, 20, 55, 60 decibels in the left ear 
(for an average of 38).  His Maryland speech recognition 
score was 98 percent correct in the right ear, and 96 percent 
correct in the left ear.  The diagnosis was normal hearing 
from 250 to 2000 Hertz, with moderate sensorineural hearing 
loss at high frequencies. 


II.  Analysis

The veteran's claim for a higher (compensable) rating for his 
service-connected bilateral hearing loss is well grounded, 
meaning plausible.  The file shows that the RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85, 
Code 6100.  (Regulations for rating hearing impairment were 
revised effective June 10, 1999, but there were no 
substantive changes which would affect a rating at the 
veteran's level of hearing loss.  64 Fed. Reg. 25202 (1999).) 

The most recent audiometry studies of record were conducted 
in 1997 by the VA.  The average decibel threshold (for the 
four frequencies) and speech discrimination for each ear, as 
shown on examination, correlate to auditory acuity numeric 
designation I in the right ear, and auditory acuity numeric 
designation I in the left ear.  See 38 C.F.R. § 4.85, Table 
VI.  These numeric designations in combination correspond to 
a noncompensable evaluation.  See 38 C.F.R. § 4.85, Table 
VII, Code 6100.  (The veteran had slightly better hearing at 
the 1995 VA examination, and the results of that examination 
also correspond to a noncompensable rating.)  The assignment 
of a disability rating for hearing impairment is derived from 
a mechanical application of the rating schedule to the 
specific numeric designations assigned after audiometry 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  In the instant case, the application of the 
rating schedule to the test results clearly demonstrates that 
no more than a noncompensable schedular rating is warranted 
in this case. 

The evidence is not approximately balanced; rather, the 
preponderance of the evidence is against the claim.  Thus, 
the reasonable doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  For 
the foregoing reasons, a higher rating for bilateral hearing 
loss must be denied.


ORDER

A higher rating for bilateral hearing loss is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

